EXHIBIT Sussex Bancorp Donald L. Kovach 399 Route 23 President/CEO Franklin, NJ07416 973-827-2914 FOR IMMEDIATE RELEASE SUSSEX BANCORP ANNOUNCES SECOND QUARTER AND FIRST SIX MONTHS 2008 EARNINGS FRANKLIN, NEW JERSEY – July 16, 2008– Sussex Bancorp (NASDAQ: “SBBX”) today announced its financial results for the quarter and the six months ending June 30, 2008. For the quarter ended June 30, 2008, the Company earned net income of $359,000 compared to net income of $294,000 reported for the second quarter of 2007. For the six months ended June 30, 2008, the Company earned net income of $996,000, a decline from the $1,018,000 earned for the same period last year.Basic earnings per share for the three and six months ended June 30, 2008 were $0.12 and $0.32, respectively, compared to $0.09 and $0.32 for the respective comparable periods of 2007.Diluted earnings per share were $0.12 and $0.32 respectively for the three and six months ended June 30, 2008, compared to $0.09 and $0.32 in the respective comparable periods of 2007. The Company’s net interest income increased to $2,922,000 for the quarter ended June 30, 2008 from $2,894,000 for the second quarter of 2007.The Company’s interest income decreased to $5,494,000 for the quarter ended June 30, 2008 from $5,613,000 for the second quarter of 2007.The decline primarily reflects a decline in interest income on the Company’s loan portfolio related to the increase in non-accrual loans during the second half of 2007.
